Citation Nr: 1629837	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia

2.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia.


REPRESENTATION

Veteran is represented by:  Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2015, at which time the Board granted a 20 percent disability rating for each knee, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a February 2016 Joint Motion for Remand (Joint Motion), the parties agreed that the Board erred in relying on an inadequate VA examination and moved the court to vacate the Board's June 2015 decision to the extent that it denied ratings in excess of 20 percent for the Veteran's service-connected left and right knee disabilities.  In a February 2016 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2015 decision, the Board noted that the limitation of motion caused by the Veteran's service-connected knee disabilities did not meet the criteria for a rating in excess of 10 percent, but granted a 20 percent disability rating for each knee based on the Veteran's complaints of pain on movement, fatigability, and disturbance of locomotion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995); see also 38 C.F.R. § 4.71a, Diagnostic Codes, 5256, 5257, 5258, 5259, 5260, 5261, 5262.  
In the February 2016 Joint Motion, the parties agreed that the Board erred in relying on a March 2014 VA examination because it was "inadequate to evaluate the function of the joints on weight bearing in terms of range of motion."  Specifically, the parties noted that although the Veteran "reported functional limitations during weight-bearing activities such as difficulty walking, standing, and climbing stairs," the examiner "only tested active and passive range of motion" and "did not provide any testing for range of motion on weight bearing and did not provide any measurements, estimated or otherwise, as to what [the Veteran's] functional range of motion would be on weight bearing."  The Joint Motion directed that "the examiner should, if feasible, portray such determinations in terms of the degree of additional range-of-motion loss."

Based on the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination in which the examiner provides "measurements, estimated or otherwise, as to what [the Veteran's] functional range of motion would be on weight bearing" in accordance with the terms of the February 2016 Joint Motion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

Additionally, the Board notes that the Veteran is not in receipt of separate disability ratings for knee instability, as anterior and posterior stability tests were normal, and VA examinations revealed no evidence of patellar subluxation or dislocation.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis may be assigned separate ratings for instability and limitation of motion, provided that any separate rating is based upon additional disability).  The Veteran's attorney asserts that the Veteran is entitled to separate disability ratings for knee instability based on the fact that he wears knee braces, walks with a cane, and reported that his knees collapse, give out, and bend in the opposite direction.  Therefore, on remand, the examiner should comment on any knee instability and, in doing so, specifically address the Veteran's lay statements of record.

Outstanding VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain all VA treatment records for the Veteran dated June 2013 to the present.

2.  Thereafter, the Veteran must be afforded an appropriate examination to assess the current severity of his service-connected knee disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  

To the extent that there is a test to evaluate and measure "range of motion on weight bearing," such testing must be performed.  If no such test exists, to the extent possible, the examiner must provide an estimate as to what the Veteran's "functional range of motion would be on weight bearing."  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.    

The examiner must also comment on any instability of the left and right knee.  In doing so, the examiner must specifically address the Veteran's assertions that his knees collapse, give out, and bend in the opposite direction.   

3.  The Veteran is notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, the claims must be radjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




